      Case: 1:18-cv-07918 Document #: 111 Filed: 02/03/20 Page 1 of 5 PageID #:1566




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS

 GREGORY GODFREY, et. al.,
                                                      Case Number 18-cv-07918
                          Plaintiffs,
                                                      Judge Matthew F. Kennelly
 v.
                                                      Magistrate Judge Michael T. Mason
 GREATBANC TRUST COMPANY, et al.,
                                                      [Oral Argument Requested]
                          Defendants.

                McBRIDE DEFENDANTS’ PARTIAL MOTION TO DISMISS
                         SECOND AMENDED COMPLAINT

         Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants McBride

& Son Capital, Inc., McBride & Son Management Company, LLC, John F. Eilermann, Jr., and

Michael D. Arri (collectively, the “McBride Defendants”) file this motion to dismiss, in part, the

claims asserted against the McBride Defendants by Plaintiffs Gregory Godfrey, Jeffrey Sheldon,

and Debra Ann Kopinski in their Second Amended Complaint. As set forth in the McBride

Defendants’ Memorandum in Support, filed herewith, the McBride Defendants respectfully

request that the Court:

         (1) dismiss Count II for failure to state a prohibited transaction claim under 29
         U.S.C. §§ 1106(a)-(b);

         (2) dismiss Counts IV and VIII for failure to state a breach of fiduciary duty claim
         under 29 U.S.C. § 1104(a)(1);

         (3) dismiss Counts V and IX for failure to state a claim for co-fiduciary liability
         under 29 U.S.C. § 1105(a);

         (4) dismiss Counts VI and X for failure to state a knowing participation claim under
         29 U.S.C § 1132(a)(3);

         (5) dismiss Eilermann and Arri from Counts XII, XIV, XV for failure to plead
         fiduciary status; and

         (6) dismiss Count XVII for failure to state a breach of the duty to monitor to the
         extent it relies upon dismissed claims.


                                                  1
   Case: 1:18-cv-07918 Document #: 111 Filed: 02/03/20 Page 2 of 5 PageID #:1566




       For the Court’s convenience, the McBride Defendants have prepared the chart below

summarizing each claim (including those made solely against GreatBanc Trust Company

(“GreatBanc”)) and the grounds for dismissal:

             Claim                     Party Moving            Grounds for Dismissal
                                    2013 Reorganization Claims
 Count I                          GreatBanc                  • See GreatBanc’s Motion
 Causing and Engaging in                                         to Dismiss
 Prohibited Transactions
 Forbidden by 29 U.S.C. §§
 1106(a)–(b) for the 2013 ESOP
 Transaction Against GreatBanc


 Count II                      All named McBride               •   Challenges corporate acts
 Causing and Engaging in       Defendants                          not governed by ERISA
 Prohibited Transactions
 Forbidden by 29 U.S.C. §§                                     •   Fails to plead fiduciary
 1106(a)–(b) for the 2013 ESOP                                     status of Eilermann and
 Transaction Against MS                                            Arri
 Management, Eilermann, and
 Arri


 Count III                     GreatBanc                       •   See GreatBanc’s Motion
 Violation of 29 U.S.C. §                                          to Dismiss
 1104(a)(1) for the 2013 ESOP
 Transaction Against GreatBanc


 Count IV                         All named McBride            •   Challenges corporate acts
 Violation of 29 U.S.C. §         Defendants                       not governed by ERISA
 1104(a)(1) for the 2013 ESOP
 Transaction Against MS                                        •   Fails to plead fiduciary
 Management, Eilermann, and                                        status of Eilermann and
 Arri                                                              Arri

                                                               •   Fails to plead additional
                                                                   facts in support of breach
                                                                   (loss causation)




                                                2
  Case: 1:18-cv-07918 Document #: 111 Filed: 02/03/20 Page 3 of 5 PageID #:1566




            Claim                       Party Moving           Grounds for Dismissal
Count V                            All named McBride          • Challenges corporate acts
Violation of 29 U.S.C. §           Defendants                    not governed by ERISA
1105(a), Co-Fiduciary
Liability, for the 2013 ESOP       GreatBanc                  •   Fails to plead fiduciary
Transaction Against                                               status of Eilermann and
GreatBanc, MS Management,                                         Arri
Eilermann, and Arri
                                                              •   See GreatBanc’s Motion
                                                                  to Dismiss


Count VI                           All named McBride          •   Challenges corporate acts
Knowing Participation in           Defendants                     not governed by ERISA
Breaches of Fiduciary Duties
& Prohibited Transactions                                     •   Fails to plead
Pursuant to 29 U.S.C. §                                           participation
1132(a)(3) for the 2013 ESOP
Transaction Against MS
Capital, Eilermann, and Arri

                                       “Loss Of Value” Claims
Count VII                          GreatBanc                  •   See GreatBanc’s Motion
Violation of 29 U.S.C. §                                          to Dismiss
1104(a)(1) for the Loss of
Value from 2013 to 2017
Against GreatBanc

Count VIII                         All named McBride          •   Challenges corporate acts
Violation of 29 U.S.C. §           Defendants                     not governed by ERISA
1104(a)(1) for the Loss of
Value from 2013 to 2017                                       •   Fails to plead fiduciary
Against MS Capital,                                               status of Eilermann and
Eilermann, and Arri                                               Arri

                                                              •   Fails to plead additional
                                                                  facts in support of breach
Count IX                           All named McBride          •   Challenges corporate acts
Violation of 29 U.S.C. §           Defendants                     not governed by ERISA
1105(a), Co-Fiduciary
Liability, for the Loss of Value   GreatBanc                  •   Fails to plead fiduciary
from 2013 to 2017 Against                                         status of Eilermann and
GreatBanc, MS Capital,                                            Arri
Eilermann, and Arri
                                                              •   See GreatBanc’s Motion
                                                                  to Dismiss


                                               3
  Case: 1:18-cv-07918 Document #: 111 Filed: 02/03/20 Page 4 of 5 PageID #:1566




            Claim                    Party Moving           Grounds for Dismissal
Count X                         All named McBride          • Challenges corporate acts
Knowing Participation in        Defendants                    not governed by ERISA
Breaches of Fiduciary Duties
& Prohibited Transactions                                  •   Fails to plead
Pursuant to 29 U.S.C. §                                        participation
1132(a)(3) for the Loss of
Value from 2013 to 2017
Against Eilermann and Arri

                                    2017 Transaction Claims
Count XI                        N/A                      N/A
Causing and Engaging in
Prohibited Transactions
Forbidden by 29 U.S.C. §§
1106(a)–(b) for the 2017 ESOP
Transaction Against GreatBanc

Count XII                     Eilermann and Arri           •   Fails to plead fiduciary
Causing and Engaging in                                        status of Eilermann and
Prohibited Transactions                                        Arri
Forbidden by 29 U.S.C. §§
1106(a)–(b) for the 2017 ESOP
Transaction Against MS
Capital, Eilermann, and Arri

Count XIII                    N/A                       N/A
Violation of 29 U.S.C. §
1104(a)(1) for the 2017 ESOP
Transaction Against GreatBanc

Count XIV                       Eilermann and Arri         •   Fails to plead fiduciary
Violation of 29 U.S.C. §                                       status of Eilermann and
1104(a)(1) for the 2017 ESOP                                   Arri
Transaction Against MS
Capital, Eilermann, and Arri

Count XV                        Eilermann and Arri         •   Fails to plead fiduciary
Violation of 29 U.S.C. §                                       status of Eilermann and
1105(a), Co-Fiduciary                                          Arri
Liability, for the 2017 ESOP
Transaction Against
GreatBanc, MS Capital,
Eilermann, and Arri




                                            4
  Case: 1:18-cv-07918 Document #: 111 Filed: 02/03/20 Page 5 of 5 PageID #:1566




            Claim                    Party Moving             Grounds for Dismissal
Count XVI                      N/A                      N/A
Knowing Participation in
Breaches of Fiduciary Duties
& Prohibited Transactions
Pursuant to 29 U.S.C. §
1132(a)(3) for the 2017 ESOP
Transaction Against MS
Capital, Eilermann, and Arri
                                Duty To Monitor Claim
Count XVII                     All named McBride            •   Fails to allege underlying
Violation of 29 U.S.C. §       Defendants                       breaches to the extent
1104(a)(1) for Failure to                                       premised on dismissed
Monitor and Terminate                                           claims
GreatBanc as Trustee to the
Plan Against MS Capital,
Eilermann, and Arri


Dated: February 3, 2020                    Respectfully submitted,

                                           /s/ Lars C. Golumbic                   .
                                           Lars C. Golumbic (admitted pro hac vice)
                                           Sarah M. Adams (admitted pro hac vice)
                                           Shaun A. Gates (admitted pro hac vice)
                                           GROOM LAW GROUP, CHARTERED
                                           1701 Pennsylvania Ave., NW, Ste. 1200
                                           Washington, DC 20006
                                           Tel: (202) 861-6615; Fax: (202) 659-4503
                                           Email: lgolumbic@groom.com
                                                   sadams@groom.com
                                                   sgates@groom.com

                                           Daniel Broderick, Jr.
                                           ARDC No. 6304632
                                           CASSIDAY SCHADE LLP
                                           222 West Adams Street, Suite 2900
                                           Chicago, IL 60606
                                           Tel: (312) 641-3100; Fax: (312) 444-1669
                                           Email: DBroderick@cassiday.com

                                           Counsel for Defendants McBride & Son
                                           Capital, Inc., McBride & Son Management
                                           Company, LLC, John F. Eilermann, Jr., and
                                           Michael D. Arri




                                           5
